Citation Nr: 1629579	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a headache disorder, claimed as migraines.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on Appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was previously before the Board in April 2013, February 2014, and October 2014 at which times the issues as noted on the title page of this decision were remanded for additional evidentiary development.  Also on appeal was the issue of entitlement to service connection for a left shoulder disability.  However, the RO granted this claim in August 2015 which represents a full grant of the benefits sought with respect to this issue.  Consequently, it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's prostate cancer was not manifest in service, was not shown within one year following separation from service, and is not otherwise related to service.

2.  The Veteran's sleep disorder, diagnosed as insomnia and mild obstructive sleep apnea, was not manifest in service and is not related to service.

3.  The Veteran is not shown to have PTSD or to have had such disability at any time during the appeal period. 

4.  The Veteran's psychiatric disorder, diagnosed major depressive disorder, was not manifest in service and is not otherwise related to service.

5.  Inservice treatment in June 1974 for a rash after shaving was acute and resolved.  Present skin disabilities, diagnosed as sebaceous keratosis and foot fungus, were not manifest in service and are not otherwise related to service.

6.  Inservice treatment in June 1974 for a headache complaint and in September 1974 for head pain was acute and resolved.  A present headache disability, diagnosed as tension headaches, was not manifest in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A sleep disorder, diagnosed as insomnia and mild obstructive sleep apnea, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §  3.303 (2015).

3.  A psychiatric disability, diagnosed as major depressive disorder, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §  3.303 (2015).

4.  A skin disorder, presently diagnosed as sebaceous keratosis and foot fungus, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §  3.303 (2015).

5.  A headache disorder, presently diagnosed as tension headaches, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the instant case, the appellant was provided all required VCAA notice in a January 2009 letter, prior to the Agency of Original Jurisdiction's (AOJ's) adjudication of these claims.

The Board also finds that all necessary assistance has been provided to the appellant regarding the claims decided below.  The AOJ has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claims, including obtaining pertinent medical records identified by the appellant as well as records from the Social Security Administration (SSA). The appellant was additionally provided with the opportunity to attend a Board hearing which he declined. 

In terms of affording the appellant VA examinations, the record shows that he was afforded adequate VA examinations with respect to the claims for service connection for a psychiatric disability, headache disorder and skin disorder.  However, he was not afforded VA examinations regarding his claims for service connection for prostate cancer and a sleep disorder.  Pertinent regulations require that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in regard to the issues being decided herein, while the appellant did not undergo a VA examination for each and every disability on appeal, for the reasons explained below, the requirements for affording him an examination for each such disability have not been met.  See McLendon, supra.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims on appeal and that adjudication of such claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

A. Contention

The Veteran contends that all of his claimed conditions were "incurred coincident to [his] military service or as result of it."  See substantive appeal (VA Form 9) dated in October 2009.

B.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including prostate cancer, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

C  Discussion

1.  Prostate Cancer and Sleep Disorder

The Veteran's service treatment records do not show complaints or treatment related to his genitourinary system or the prostate.  They also do not show complaints related to sleep problems.  Rather, the Veteran is shown to have had a normal clinical evaluation of the genitourinary system at his separation examination in May 1975, and he denied on a May 1975 Report of Medical History having frequent trouble sleeping.  He also reported in May 1975 that he was in "good" health.  At the time of his service discharge in July 1975, he reported that there had been no change in his physical health to his knowledge since his separation examination (in May 1975).  The first indication of a prostate problem is found on a June 2008 VA outpatient record showing that he had an elevated PSA level.  A prostate biopsy followed in September 2008 revealing prostate cancer.  Later in 2008, the Veteran underwent a prostatectomy.  The earliest indication of sleep problems dates back to 2005.  In this regard, there is a September 2013 VA outpatient record listing insomnia since May 2005.  Also, VA outpatient records show that the Veteran was diagnosed in September 2013 as having mild obstructive sleep apnea.  

In light of the probative evidence outlined above showing that the Veteran was diagnosed as having prostate cancer many years after service as well as insomnia and sleep apnea, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Also not established by the evidence is a chronic prostate disability or sleep disorder since service under 38 C.F.R. § 3.303(b).

As to 3.303(d), there is no medical evidence that relates either prostate cancer or a sleep disorder to service.  In terms of prostate cancer, the only pertinent medical evidence is a June 2008 VA outpatient addendum record noting that testosterone replacement therapy has been found to be related with an increased risk for prostate carcinoma.  Medical records show that the Veteran was on testosterone replacement therapy due to a nonservice-connected disorder.  

In terms of not affording the Veteran VA examinations with respect to these claimed disabilities, as noted in the VCAA discussion above, certain factors must be met prior to scheduling a VA examination.  These factors include an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There simply is no competent evidence of these disabilities in service, continuous symptoms since service or showing a nexus to service and thus there is no duty to afford the Veteran a VA examination prior to deciding these issues.  Prostate cancer is first shown many years after service.

To the extent that the Veteran contends that his prostate cancer and sleep problems are related to service, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Here, however, the Board finds that the question as to the etiology of the Veteran's prostate cancer and sleep problems is a question that requires medical expertise to answer.  Thus, the Veteran's assertions in this regard are not sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims for service connection for prostate cancer and a sleep disorder.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

2.  Psychiatric Disability to include PTSD

The Veteran asserted at a VA psychiatric examination in May 2014 that he witnessed "combat events"; however, his actual reported stressors of being harassed by a first line supervisor in Germany and witnessing people get shot and killed near the Berlin Wall in 1974 as they attempted to flee to West Germany do not meet VA's definition of "engaging in combat with the enemy".  In this regard, VA has consistently defined "engaged in combat with the enemy" to require a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  Accordingly, the provisions of 38 U.S.C.A. § 1154 (West 2014) and 38 C.F.R. § 3.304(f) relating to combat are not for application.  Moreover, VA's attempts to verify these stressors were not successful.  See VA Memorandum dated in December 2015.  

The above notwithstanding, the Veteran has not been found to have PTSD.  His VA psychiatric outpatient records do not reflect diagnoses of PTSD and two VA psychiatric examiners, in May 2014 and April 2015 respectively, found that he does not meet the criteria for a PTSD diagnosis.  38 C.F.R. § 3.304(f).  Rather, these examiners diagnosed the Veteran as having major depressive disorder (MDD) and they reported that he first came under psychiatric care in April 2009.  This is consistent with the evidence showing that the earliest diagnosis of MDD was made by VA in September 2009.  More specifically, VA records in September 2009 show that the Veteran was admitted as an inpatient and was diagnosed as having MDD, single episode, moderate.  In addition, records from SSA show that the Veteran was determined to be disabled for SSA benefit purposes effective in May 2010 due to a primary diagnosis of disorders of the back and a secondary diagnosis of affective disorders.  

In light of the probative evidence above showing that the Veteran was diagnosed as having a psychiatric disability, diagnosed as MDD, many years after service, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  In addition, a chronic psychiatric disability since service has also not been established by the evidence of record.  38 C.F.R. § 3.303(b).

As to establishing a nexus under 3.303(d), the medical evidence militates against the claim.  In this regard, a VA psychiatric examiner in May 2014 opined that the Veteran did not meet the criteria for PTSD and that his psychiatric condition, diagnosed as MDD, was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran reported that the stressors related to his current mental condition consisted of job related stressors endured in 2008 or 2009.  He went on to report that there is no evidence of temporal relationship between major depressive symptom onset and military stressors close to the Berlin Wall.  A VA psychiatric examiner in April 2015 reached a similar conclusion when he opined that the diagnosis of PTSD was not warranted and that the diagnostic impression was major depression.  He said that the stressor related to the Veteran's current mental condition was "job related/chronic medical condition" which was clinically diagnosed in 2009 which he noted was 34 years after service.  He concluded that there was no evidence found of any relationship between the Veteran's mental condition and his active military service.  

While lay statements in some cases may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Moreover, even if the Veteran's etiological opinion is competent, the Board places more value on the medical opinions of the VA examiners in May 2014 and April 2015 who examined the Veteran, reviewed his claims file, and have the benefit of medical training. 

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

3.  Skin Disability and Headaches

The Veteran's service treatment records show that he was seen in June 1974 complaining of a headache and a rash on his face from shaving.  He was prescribed Tylenol and Fostex cream.  In November 1974, he was treated for complaints of pain and dizziness after hitting his head against a bed a few days earlier.  X-rays were taken and revealed no gross abnormalities.  An impression was given of concussion.  The Veteran was prescribed Tylenol and reassurance.  There are no other treatment records on file that relate to headaches or skin problems.  The Veteran was found to have normal clinical head, neurological, and skin evaluations at the separation examination in May 1975, and he denied on a May 1975 Report of Medical History having a history of frequent or severe headaches or skin diseases.  He further reported on a July 1975 record that there had been no change in his medical condition since his separation examination (in May 1975).

The earliest postservice medical evidence of headaches is noted on a September 2002 VA outpatient record that reflects the Veteran's report of experiencing a frontal headache and vision changes for five days.  He was subsequently diagnosed at a VA examination in April 2015 as having tension headaches.  There are also statements dated in September 2011 from people who knew the Veteran attesting to the severity of his headaches.

Skin problems date back to March 2009.  In this regard, there is a March 2009 VA outpatient record showing that the Veteran had a wart and sebaceous keratosis.  Also, a September 2013 VA record contains an active problem list that includes sebaceous keratosis since March 2009.  In addition, VA outpatient records show that the Veteran had a disturbance of skin sensation in December 2011, and he was treated for foot fungus in February 2012 and February 2014.  

In considering this claim under 38 C.F.R. § 3.303(b) for evidence of chronic headaches or skin problems since service, this has not been shown by the evidence of record.  Rather, the first postservice record of headache or skin complaints and/or treatment is many years after service. 

With respect to establishing service connection under 38 C.F.R. § 3.303(d), the weight of evidence is against the claim.  In this regard, an April 2015 VA examiner opined after examining the Veteran and reviewing his claims file that his claimed headache disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  She relayed the Veteran's report of having made multiple visits to sick call due to headaches, but noted that available service treatment records show only two isolated episodes in which the Veteran complained of headaches (in June 1974 and November 1974).  She said that both episodes were isolated, acute and transient, that were treated and resolved, without any evidence of complications, residuals, sequelae or chronicity.  She noted that the records do not show evidence of a chronic disability pattern regarding headaches during active military service or within a year after separation from service.  She also noted that the Veteran denied having severe or frequent headaches on the April 1975 Report of Medical History.  There is no contrary medical opinion on file. 

Regarding the skin disorder claim, the examiner in April 2015 reported that the available service treatment records were reviewed.  She relayed the Veteran's report that during the last eight or ten years he has been suffering from recurrent dark skin lesions on his arms, torso and face and has been evaluated by a VA dermatologist who diagnosed seborrheic keratosis and warts.  The examiner further reported that the Veteran was seen on only one occasion in service due to a skin rash in his face from shaving, which was suggestive of pseudofolliculitis barbae.  She pointed out that at present examination, there was no evidence of pseudofolliculitis barbae.  Rather, she said that the present examination showed the current skin condition of seborrheic keratosis which was not the same condition, not related to, and not caused by the pseudofolliculitis barbae nor by active service.  She went on to note that the available service treatment records do not show any evidence of signs, symptoms, diagnosis, treatments, or a chronic disability pattern related to seborrheic keratosis during active military service, or even within a year after separation from service.  There is no contrary medical opinion on file.

With respect to the Veteran's statements that he has headache and skin disorders related to service, he is certainly competent to testify as to an event and to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Here, however, the Board finds that the question as to the etiology of the Veteran's skin disability and headaches is a question that requires medical expertise to answer.  Moreover, even if the Veteran's etiological opinion is competent, the Board places more value on the medical opinions of the VA examiner in April 2015 who examined the Veteran, reviewed his claims file, and has the benefit of medical training. 

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims of entitlement to service connection for a skin disability and a headache disorder.  That is, the weight of evidence is against a showing that the Veteran has skin and headache disorders since service or that his present tension headaches and skin disorders, diagnosed as warts and sebaceous keratosis, are related to service.  Rather, his single documented treatment in June 1974 for a rash after shaving, and two documented complaints of headache/head pain in service are shown to be acute and resolved.  Thus, as the weight of evidence is against these claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for prostate cancer is denied.

Service connection for a sleep disorder is denied.

Service connection for an acquired psychiatric disability, to include major depression and posttraumatic stress disorder (PTSD), is denied.

Service connection for a skin disability is denied.

Service connection for a headache disorder, claimed as migraine headaches, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


